DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed July 18, 2019. Claims 1-20 are presently pending and are presented for examination.

Allowable Subject Matter
4.	Claims 2-8, 10-16, and 18-20 would be allowable if rewritten to overcome the rejection(s) under Judicial Exception Claim Rejections - 35 USC § 101, non-statutory subject matter 35 USC § 101, and Claim Rejections - 35 USC § 103, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The independent claims 2-8, 10-16, and 18-20 are rejected for their dependency upon independent claims claim 1, 9, and 17.

Judicial Exception Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detecting, by a processor, an occurrence of an incident in an area; receiving, by the processor, context data associated with the area from at least one data source; executing, by the processor, a prediction engine using the received context data to predict a clearance time of the incident, wherein the clearance time is a predicted completion time of post-incident activities related to the incident in the area; determining, by the processor, a congestion duration based on the clearance time, wherein the congestion duration is an estimated duration of congestion in the area in response to the occurrence of the incident; comparing, by the processor, the congestion duration with a threshold; selecting, by the processor, at least one operation to optimize an amount of congestion in the area, wherein the selecting is based on the comparison of the congestion duration with the threshold; and executing, by the processor, the selected operations to optimize the amount of congestion in the area.
The limitations of claim 1 above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “detecting, by a processor, an occurrence of an incident in an area” in the context of this claim encompasses the user the user manually or mentally observing an incident on a road. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The independent claims 2-8 are also rejected for their dependency upon claim 1. Further, claims 9-20 are also rejected because they amount no more than the same mere instructions of the method of claim 1 in a system which does not impose any meaningful limits on practicing the abstract idea.

7.	Claim 17-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) does/do not fall within at least one 

Claim 17 requires a non-transitory computer readable store medium, which stores a program. The specification does not set forth what constitutes a non-transitory computer readable store medium, and therefore , in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim,  said medium could be directed towards a  transitory propagating signal per se and considered to be non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.   Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Chapman et al, US 2012/0072096, in view of He et al. US 2013/0253808, hereinafter referred to as Chapman and He, respectively.

Regarding claim 1, Chapman discloses a computer-implemented method comprising: 
detecting, by a processor, an occurrence of an incident in an area (See at least ¶ 14, “geographic areas may be selected in various ways, such as based on areas in which current traffic condition information is readily available for at least some road segments ( e.g., based on networks of road sensors for at least some of the roads in the area) and/or in which traffic congestion is a significant problem”); 
receiving, by the processor, context data associated with the area from at least one data source (See at least ¶ 41, “traffic-related information may be automatically sent to the client devices (e.g., as text messages, new Web pages, specialized program data updates, etc.) from one or more of the predictive traffic information systems”), (See at least ¶ 43, “geo-location device capable of determining the geographic location, speed, direction, and/or other data related to the vehicle's travel, and one or more devices on the vehicle ( whether the geo-location device( s) or a distinct communication device) may from time to time obtain such data and provide it to one or more of the predictive traffic information systems”); 
executing, by the processor, a prediction engine using the received context data to predict a time of the incident, wherein the time is a predicted completion time of post-incident activities related to the incident in the area (See at least ¶ 12, “actual and predicted traffic conditions may be measured and represented in one or more of a variety of ways, such as in absolute terms ( e.g., average vehicle speed, volume of traffic for an indicated period of time; average occupancy time of one or more traffic sensors, such as to indicate the average percentage of time that a vehicle is over or otherwise activating the sensor; one of multiple enumerated levels of roadway congestion, such as measured based on one or more other traffic condition measures; etc…traffic conditions are predicted are each points in time, in other embodiments such predictions may instead represent multiple time points ( e.g., a period of time), such as by representing an average or other aggregate measure of the traffic conditions during those multiple time points.”); 
determining, by the processor, a congestion based on the clearance time, wherein the congestion is an estimated of congestion in the area in response to the occurrence of the incident (See at least ¶ 50, “predictive models generated by the Traffic Prediction Model Generator component to generate predictions of traffic conditions for one or more indicated times, such as based on real-time and/or other current condition information. Such predictions may be made at various times, such as periodically (e.g., every five or ten minutes), when new and/or anomalous data (e.g., a traffic accident incident report) has been received, upon request, etc”); 
comparing, by the processor, the congestion with a threshold (See at least ¶ 51, “the Route Selector system obtains predictions of road conditions for the specified area during the specified time period from, for example, the Predictive Traffic Information Provider system, and then utilizes the predicted road condition information to analyze various route options and to select one or more routes based on indicated criteria ( e.g., shortest time).”); 
selecting, by the processor, at least one operation to optimize an amount of congestion in the area, wherein the selecting is based on the comparison of the congestion with the threshold (See at least ¶ 54, “the routine then optionally selects a predicted optimal route from the set of route options, or in some embodiments more generally ranks the route options ( e.g., in a relative or absolute manner) using one or more criteria ( e.g., the minimum travel time, minimum travel distance, minimum travel speed, minimum travel speed variability, maximum confidence in a route that otherwise satisfies such criteria, etc. or combinations thereof) and selects some or all of those route options.”); and 
executing, by the processor, the selected operations to optimize the amount of congestion in the area (See at least ¶ 55, “with the updated route options possibly resulting in a different predicted optimal or top-ranked route option. In step 460, the routine then optionally provides updated route information to the associated clients, such as if the updated route options information would result in different client behavior. For example, the updated route information may be provided to vehicle-based clients that may be traveling on or near the affected routes”). 
Chapman fails to explicitly disclose a congestion duration and a clearance time (The examiner notes that a congestion duration is implicitly stated in the reference based on the disclosed elements of the prediction of road traffic condition of Chapman. Accordingly, it would been obvious to one having ordinary skill in the art to predict a congestion duration in order to plan optimal routes through a network of roads based on predictions about traffic conditions for the roads), (See at least ¶ 4, “An incident includes the following phases: (a) incident detection and reporting time, (b) response time, ( c) clearance time, and (d) recovery time. Incident duration is typically defined as the sum of first three phases”).
However, He teaches a congestion duration and a clearance time (See at least fig 11, ¶ 6, “computer-implemented method for incident duration prediction can include steps of obtaining incident data for at least one traffic-related incident in a selected geographic area, obtaining traffic data for the selected geographic area, spatially and temporally associating the at least one traffic-related incident with the traffic data to generate incident duration data for the at least one traffic-related incident, and predicting incident duration of at least one additional traffic related incident based on the incident duration data for the at least one traffic-related incident”), (See at least ¶ 4, “An incident includes the following phases: (a) incident detection and reporting time, (b) response time, ( c) clearance time, and (d) recovery time. Incident duration is typically defined as the sum of first three phases”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chapman and include a congestion duration and a clearance time as taught by He because it would allow the method to anticipate essential incident characteristics such as duration, and allows traffic managers to make improved decisions on how to use management and control resources (See He, at least ¶ 3).

Regarding claim 9, Chapman discloses a system comprising:  a memory configured to store a set of instructions; a processor comprising hardware, the processor is configured to be in communication with the memory (See at least fig 3, ¶ 39, “The server computing system 300 includes one or more central processing unit ("CPU") processors 335, various input/output ("I/O") components 305, storage 340, and memory 345, with the illustrated I/O components including a display 310, a network connection 315, a computer-readable media drive”), and the processor being configured to execute the set of instructions stored in the memory to: 
detect an occurrence of an incident in an area (See at least ¶ 14, “geographic areas may be selected in various ways, such as based on areas in which current traffic condition information is readily available for at least some road segments ( e.g., based on networks of road sensors for at least some of the roads in the area) and/or in which traffic congestion is a significant problem”); 
receive context data associated with the area from at least one data source (See at least ¶ 41, “traffic-related information may be automatically sent to the client devices (e.g., as text messages, new Web pages, specialized program data updates, etc.) from one or more of the predictive traffic information systems”), (See at least ¶ 43, “geo-location device capable of determining the geographic location, speed, direction, and/or other data related to the vehicle's travel, and one or more devices on the vehicle ( whether the geo-location device( s) or a distinct communication device) may from time to time obtain such data and provide it to one or more of the predictive traffic information systems”); 
execute a prediction engine using the received context data to predict a time of the incident, wherein the time is a predicted completion time of post-incident activities related to the incident in the area (See at least ¶ 12, “actual and predicted traffic conditions may be measured and represented in one or more of a variety of ways, such as in absolute terms ( e.g., average vehicle speed, volume of traffic for an indicated period of time; average occupancy time of one or more traffic sensors, such as to indicate the average percentage of time that a vehicle is over or otherwise activating the sensor; one of multiple enumerated levels of roadway congestion, such as measured based on one or more other traffic condition measures; etc…traffic conditions are predicted are each points in time, in other embodiments such predictions may instead represent multiple time points ( e.g., a period of time), such as by representing an average or other aggregate measure of the traffic conditions during those multiple time points.”); 
(See at least ¶ 50, “predictive models generated by the Traffic Prediction Model Generator component to generate predictions of traffic conditions for one or more indicated times, such as based on real-time and/or other current condition information. Such predictions may be made at various times, such as periodically (e.g., every five or ten minutes), when new and/or anomalous data (e.g., a traffic accident incident report) has been received, upon request, etc”); 
compare the congestion with a threshold (See at least ¶ 51, “the Route Selector system obtains predictions of road conditions for the specified area during the specified time period from, for example, the Predictive Traffic Information Provider system, and then utilizes the predicted road condition information to analyze various route options and to select one or more routes based on indicated criteria ( e.g., shortest time).”); 
select at least one operation to optimize an amount of congestion in the area, wherein the selecting is based on the comparison of the congestion with the threshold (See at least ¶ 54, “the routine then optionally selects a predicted optimal route from the set of route options, or in some embodiments more generally ranks the route options ( e.g., in a relative or absolute manner) using one or more criteria ( e.g., the minimum travel time, minimum travel distance, minimum travel speed, minimum travel speed variability, maximum confidence in a route that otherwise satisfies such criteria, etc. or combinations thereof) and selects some or all of those route options.”); and 
execute the selected operations to optimize the amount of congestion in the area (See at least ¶ 55, “with the updated route options possibly resulting in a different predicted optimal or top-ranked route option. In step 460, the routine then optionally provides updated route information to the associated clients, such as if the updated route options information would result in different client behavior. For example, the updated route information may be provided to vehicle-based clients that may be traveling on or near the affected routes”). 
Chapman fails to explicitly disclose a clearance time of the incident and a congestion duration (The examiner notes that a clearance time and congestion duration is implicitly stated in the reference based on the disclosed elements of the prediction of road traffic condition of Chapman. Accordingly, it would been obvious to one having ordinary skill in the art to predict a clearance time and a congestion duration in order to plan optimal routes through a network of roads based on predictions about traffic conditions for the roads).
However, He teaches a clearance time of the incident and a congestion duration (See at least fig 11, ¶ 6, “computer-implemented method for incident duration prediction can include steps of obtaining incident data for at least one traffic-related incident in a selected geographic area, obtaining traffic data for the selected geographic area, spatially and temporally associating the at least one traffic-related incident with the traffic data to generate incident duration data for the at least one traffic-related incident, and predicting incident duration of at least one additional traffic related incident based on the incident duration data for the at least one traffic-related incident”), (See at least ¶ 4, “An incident includes the following phases: (a) incident detection and reporting time, (b) response time, ( c) clearance time, and (d) recovery time. Incident duration is typically defined as the sum of first three phases”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chapman and include a clearance time of the incident and a congestion duration as taught by He because it would allow the system to anticipate essential incident characteristics such as duration, and allows traffic 

Regarding claim 17, Chapman discloses a computer program product for predicting a congestion duration, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (See at least fig 3, ¶ 52, “Some or all of the system components or data structures may also be stored ( e.g., as software instruction contents or structured data contents) on a non-transitory computer-readable storage medium, such as a hard disk or flash drive or other nonvolatile storage device, volatile or non-volatile memory”), the program instructions executable by a processor of a device to cause the device to: 
detect an occurrence of an incident in an area (See at least ¶ 14, “geographic areas may be selected in various ways, such as based on areas in which current traffic condition information is readily available for at least some road segments ( e.g., based on networks of road sensors for at least some of the roads in the area) and/or in which traffic congestion is a significant problem”); 
receive context data associated with the area from at least one data source (See at least ¶ 41, “traffic-related information may be automatically sent to the client devices (e.g., as text messages, new Web pages, specialized program data updates, etc.) from one or more of the predictive traffic information systems”), (See at least ¶ 43, “geo-location device capable of determining the geographic location, speed, direction, and/or other data related to the vehicle's travel, and one or more devices on the vehicle ( whether the geo-location device( s) or a distinct communication device) may from time to time obtain such data and provide it to one or more of the predictive traffic information systems”); 
(See at least ¶ 12, “actual and predicted traffic conditions may be measured and represented in one or more of a variety of ways, such as in absolute terms ( e.g., average vehicle speed, volume of traffic for an indicated period of time; average occupancy time of one or more traffic sensors, such as to indicate the average percentage of time that a vehicle is over or otherwise activating the sensor; one of multiple enumerated levels of roadway congestion, such as measured based on one or more other traffic condition measures; etc…traffic conditions are predicted are each points in time, in other embodiments such predictions may instead represent multiple time points ( e.g., a period of time), such as by representing an average or other aggregate measure of the traffic conditions during those multiple time points.”); 
determine a congestion duration based on the time, wherein the congestion is an estimated of congestion in the area in response to the occurrence of the incident (See at least ¶ 50, “predictive models generated by the Traffic Prediction Model Generator component to generate predictions of traffic conditions for one or more indicated times, such as based on real-time and/or other current condition information. Such predictions may be made at various times, such as periodically (e.g., every five or ten minutes), when new and/or anomalous data (e.g., a traffic accident incident report) has been received, upon request, etc”); 
compare the congestion with a threshold (See at least ¶ 51, “the Route Selector system obtains predictions of road conditions for the specified area during the specified time period from, for example, the Predictive Traffic Information Provider system, and then utilizes the predicted road condition information to analyze various route options and to select one or more routes based on indicated criteria ( e.g., shortest time).”); 
select at least one operation to optimize an amount of congestion in the area, wherein the selecting is based on the comparison of the congestion with the threshold (See at least ¶ 54, “the routine then optionally selects a predicted optimal route from the set of route options, or in some embodiments more generally ranks the route options ( e.g., in a relative or absolute manner) using one or more criteria ( e.g., the minimum travel time, minimum travel distance, minimum travel speed, minimum travel speed variability, maximum confidence in a route that otherwise satisfies such criteria, etc. or combinations thereof) and selects some or all of those route options.”); and 
execute the selected operations to optimize the amount of congestion in the area (See at least ¶ 55, “with the updated route options possibly resulting in a different predicted optimal or top-ranked route option. In step 460, the routine then optionally provides updated route information to the associated clients, such as if the updated route options information would result in different client behavior. For example, the updated route information may be provided to vehicle-based clients that may be traveling on or near the affected routes”). 
Chapman fails to explicitly disclose a clearance time of the incident and a congestion duration (The examiner notes that a clearance time and congestion duration is implicitly stated in the reference based on the disclosed elements of the prediction of road traffic condition of Chapman. Accordingly, it would been obvious to one having ordinary skill in the art to predict a clearance time and a congestion duration in order to plan optimal routes through a network of roads based on predictions about traffic conditions for the roads).
(See at least fig 11, ¶ 6, “computer-implemented method for incident duration prediction can include steps of obtaining incident data for at least one traffic-related incident in a selected geographic area, obtaining traffic data for the selected geographic area, spatially and temporally associating the at least one traffic-related incident with the traffic data to generate incident duration data for the at least one traffic-related incident, and predicting incident duration of at least one additional traffic related incident based on the incident duration data for the at least one traffic-related incident”), (See at least ¶ 4, “An incident includes the following phases: (a) incident detection and reporting time, (b) response time, ( c) clearance time, and (d) recovery time. Incident duration is typically defined as the sum of first three phases”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chapman and include a clearance time of the incident and a congestion duration as taught by He because it would allow the system to anticipate essential incident characteristics such as duration, and allows traffic managers to make improved decisions on how to use management and control resources (See He, at least ¶ 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665